Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Sadleir US 9,913,414 teaches the general state of the art of superconductor device shielding comprising a shield, and more particularly generally teaches use of shielding of a varied thickness, see FIGUREs 3A-3D and FIGURE 7. Claycomb et al. “Superconducting magnetic shields for SQUID applications” teaches the general state of the art of superconducting shields.
 
The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a magnetic shielding system for use with a superconducting computing system, the magnetic shielding system comprising: a first and a second shield cap, each shield cap having a thickness that varies in along at least a portion of a lateral direction (emphasis added) , a magnetic permeability that varies along at least a portion of the lateral direction, and an opening shaped to accommodate electrical wiring (emphasis added); a first shield having an inner volume bound by an inner surface of the first shield, the first shield cap, and the second shield cap; a superconducting shield that is at least partially enclosed in the inner volume (emphasis added) of the first shield; wherein the first shield has a magnetic permeability and a thickness that both vary along an axial direction (emphasis added); the first shield cap is detachably joined to a first end of the first shield; and the second shield cap is detachably joined to a second end of the first shield, the second end positioned opposite to the first end. (emphasis added)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836